Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 16/506,755 filed on 7/9/2019.  Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2019, and 12/24/2020 have been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claim 14, is objected to because of the following informalities:  Claim 14, line 1, “wherein the selective clutch further including a spring member”, should be “wherein the selective clutch further includes a spring member”. Appropriate correction is required.


Allowable Subject Matter
Claims 1-20 present allowable subject matter if the Double Patenting Rejections below are overcome.
The following is an examiner’s statement of reasons for allowance: 
claim 1, the prior art of record does not anticipate or render obvious the combination of limitations of independent claim 1, including, 
“the main piston comprising a main piston body and an actuator casing non-movable relative to the to the main piston body, both the main piston body and the actuator casing being coaxial with the rotational axis;
the actuator casing forming a secondary piston cylinder coaxial with the rotational axis and configured to reciprocatingly receive the secondary piston therewithin;
the main piston having at least one axial communication channel fluidly connecting the secondary piston cylinder of the actuator casing of the main piston with the cavity within the casing;”, in combination with the remaining features. 
Claim 20 is allowable for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 22, respectively of U.S. Patent No. 10,895,312. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, and 20, are substantially encompassed by Claims 1-2, and 22 of the conflicting Patent. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 4311067, 4860861, 5695028, 6079529, 9200685, provide dual piston/clutch assemblies. 
US Patents 10808822, having a common assignee, is not available for double patenting based on the allowable subject matter presented above. 
As to claim 20, US Patent 3235043 (Maurice) discloses:
A method of operation of a hydrokinetic torque-coupling device for a hybrid electric vehicle comprising an internal combustion engine and an electrical machine, the hydrokinetic torque-coupling device comprising… etc. 
As to claim 20, US Patent 3747436 (Hause) discloses, as best understood: 
A method of operation of a hydrokinetic torque-coupling device for a hybrid electric vehicle comprising an internal combustion engine and an electrical machine, the hydrokinetic torque-coupling device comprising… etc. (Intended Use, see Interpretation of Claims)
the method comprising the step of selectively controlling axial displacement of the dual lockup piston assembly (see pistons 45 and 57) by regulating hydraulic pressure to the main piston and the secondary piston in order to configure the output member of the selective clutch in a desired one of the engaged position and the disengaged position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN P DODD/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655